Citation Nr: 0514278	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  03-13 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel





INTRODUCTION

The veteran had active military service from September 1972 
to September 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's June 2001 claim for 
service connection for non-Hodgkin's lymphoma.  At the 
veteran's request, a videoconferencing hearing in connection 
with the appeal was scheduled for February 24, 2005, at 
12 p.m., and the veteran was so notified.  The veteran did 
not appear for the hearing.  The RO then forwarded the case 
to the Board for review on appeal.  


FINDING OF FACT

Non-Hodgkin's lymphoma was not incurred in or aggravated by 
active military service and may not be presumed to have been 
incurred in active military service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
non-Hodgkins lymphoma are not met.  38 U.S.C.A. §§ 1110, 
1112, 1116, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 
C.F.R. §§ 3.307, 3.309, 3.311, 3.313 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claims; and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act (VCAA) 
and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, the RO provided the veteran with a VCAA notice 
in January 2003, which complied with the content requirements 
of a VCAA notice.  

The January 2003 VCAA letter informed the veteran concerning 
the information and evidence necessary to substantiate his 
claim for service connection for non-Hodgkin's lymphoma.  The 
letter explained to the veteran which information or evidence 
it needed from him and what he could do to help with the 
claim.  The RO informed the veteran that it would help him 
obtain private treatment records if he completed Release of 
Information forms that would enable the RO to obtain such 
records on his behalf.  Copies of the forms were enclosed.  
The letter explained the entitlement criteria for an award of 
service connection and explained the evidence necessary to 
support the claim.  The RO advised the veteran as to what VA 
would do to assist him in the development of the evidence to 
support his claims.  

Although the VCAA notice letter did not specifically contain 
the "fourth element," the Board finds that the documents 
provided to the veteran in connection with his claim, 
including the rating decision and the statement of the case, 
have had the cumulative effect of informing him of the need 
to submit everything in his possession to VA - the veteran 
was advised that evidence which would substantiate his claim 
would include all competent evidence bearing upon the 
essential components of a successful claim of service 
connection:  (1) evidence of an injury in military service or 
a disease that began in or was made worse during military 
service or one which would qualify for presumptive service 
connection; (2) competent evidence of a current physical or 
mental disability; and, (3) competent evidence of a 
relationship between the veteran's current disability and the 
in-service event.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Rose v. West, 11 Vet. App. 169, 171 (1998).  .  

The timing of the VCAA notice letter did not comply with the 
requirements of Pelegrini II since it was issued after the 
initial adjudication of the claim.  However, in Pelegrini II 
the United States Court of Appeals for Veterans Claims 
(Court) left open the possibility that a notice error may be 
found to be non-prejudicial to a claimant.  All the VCAA 
requires is that the duty to notify be satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

In the present case, the deficiency in the timing of the VCAA 
notice is harmless error.  The requisite notifications were 
ultimately provided to the veteran before the transfer and 
certification of the case to the Board, and the veteran had 
ample time in which to respond to the notice letter.  Viewed 
in context, the furnishing of the VCAA notice after the 
decision that led to the appeal did not compromise "the 
essential fairness of the [adjudication]."  Mayfield v. 
Nicholson, No. 02-1077 (Fed. Cir. April 14, 2005).  The 
veteran has had a "meaningful opportunity to participate 
effectively" in the processing of his claims.  Mayfield , 
Id.  The Board finds that the present adjudication of the 
issue on appeal will not result in any prejudice to the 
veteran.  

In addition, the duty to assist the veteran has also been 
satisfied.  All relevant private and VA medical records have 
been obtained and have been reviewed by both the RO and the 
Board.  The Board is not aware of additional VA or private 
medical evidence that is not of record and for which 
reasonable procurement efforts have not been made.  

An element of the duty to assist is to provide a medical 
examination with medical nexus opinion.  VA regulations 
require that a medical examination or medical opinion be 
provided if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but: (A) contains competent lay or medical evidence of 
a current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the veteran 
suffered an event, injury, or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established injury in service.  38 C.F.R. 
§ 3.159(c)(4)(i) (2004).  See also Duenas v. Principi, 18 
Vet. App. 512 (2004); Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002).  

In the present case the veteran's claim is based largely on 
allegations of exposure to herbicides within the continental 
United States, and nonionizing radiation in service that have 
not been substantiated.  The claim is being denied upon this 
basis.

Any medical opinion as to a nexus between the postservice 
non-Hodgkin's lymphoma and military service would necessarily 
be based solely on the veteran's uncorroborated assertions 
regarding what occurred in service.  The Court has held that 
a medical opinion premised upon an unsubstantiated account of 
a claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant).  For these reasons, the Board concludes that a 
current examination would serve no useful purpose and that VA 
has fulfilled the duty to assist the veteran in this case.  


The Merits of the Claim

The veteran argues that he incurred non-Hodgkins lymphoma as 
a result of in-service, stateside exposure to herbicides or 
non-ionizing radiation.  Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 2002).  If the disability is not shown to 
have been chronic in service, continuity of symptomatology 
after separation is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  

A number of specific disabilities enumerated in the statute 
and in VA regulations, including malignant tumors, are 
presumed by law to have been incurred in service if shown to 
have been manifest to a degree of 10 percent or more within 
one year following the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  

VA regulations provide that service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2004); 
see Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

Service connection for disability resulting from exposure to 
ionizing radiation during service can be established by three 
methods.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); 
Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, certain 
types of cancer are presumed by law to be the result of 
documented exposure to ionizing radiation.  38 U.S.C.A. § 
1112(c) (West 2002); 38 C.F.R. § 3.309(d) (2004).  Second, 
"radiogenic diseases" may be service connected under 38 
C.F.R. § 3.311 (2004).  See Ramey v. Gober, 120 F.3d 1239, 
1244 (Fed. Cir. 1997).  Third, service connection may be 
granted under 38 C.F.R. § 3.303(d) (2004) when it is 
established that the disease diagnosed after discharge was 
otherwise incurred during active service, including as a 
result of exposure to radiation.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  Non-Hodgkin's lymphoma is 
included among the diseases statutorily enumerated as a 
presumptive disease under 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d) and as a "radiogenic disease" under 38 C.F.R. § 
3.311.  

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, stipulate that diseases deemed by law to be 
associated with herbicide exposure may be presumed to be due 
to such exposure during active military, naval, or air 
service, even though there is no record of such disease 
during service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e) (2004).  If a veteran who 
served in Vietnam during the Vietnam era develops a disease 
listed as associated with Agent Orange exposure, exposure to 
Agent Orange will be presumed unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 U.S.C.A. § 1116(a)(3) 
(West 2002); 38 C.F.R. § 3.307(a)(6) (iii) (2004).  Non-
Hodgkin's lymphoma is one of the diseases deemed by law to be 
associated with herbicide exposure.  
 
While the veteran contends he was exposed to herbicides and 
non-ionizing radiation during his military service, there is 
no evidence suggestive of such exposure.  In that regard, the 
claim fails on the basis that there is no evidence of an in-
service event.

Service medical records contain no reference to complaints or 
findings suggestive of non-Hodgkin's lymphoma, or exposure to 
herbicides or non-ionizing radiation.    The veteran's 
military occupational specialty was "field wireman," and he 
attained the rank of Specialist 4, E-4.  

Postservice medical evidence shows that the veteran sought 
medical attention from private medical providers in November 
1999 for hoarseness and a globus sensation upon swallowing.  
An otolaryngologist diagnosed left vocal cord paralysis and 
found a palpable mass in the left thyroid gland.  A biopsy 
showed diffuse large-cell lymphoma.  Chemotherapy and 
radiotherapy were subsequently administered for non-Hodgkin's 
lymphoma.  

As noted, the essential components of a successful claim of 
service connection are:  (1) Evidence of an injury in 
military service or of a disease that began in or was made 
worse during military service or one which would qualify for 
presumptive service connection; (2) competent evidence of a 
current physical or mental disability; and, (3) competent 
evidence of a relationship between the veteran's current 
disability and the in-service event.  Pond v. West, 
12 Vet. App. 341, 346 (1999); Rose v. West, 11 Vet. App. 169, 
171 (1998).  

It is neither shown nor contended that non-Hodgkin's lymphoma 
was manifest during service or at any time before 1990.  
Consequently, the veteran does not qualify for an award of 
service connection on a direct basis or under the statutory 
one-year presumption of service incurrence that applies to 
various chronic diseases, including lymphoma and other 
malignancies.  

In the absence of evidence of non-Hodgkin's lymphoma before 
1990, the veteran has attempted to establish a nexus between 
the onset of the disease and claimed exposure to the 
herbicide Agent Orange during service.  The veteran did not 
serve in Vietnam or in any other location outside of the 
continental United States but claims that he was exposed to 
herbicides while assigned as permanent party at Fort Bragg, 
North Carolina, from September 1972 to September 1975, where 
he was attached to B Battery, 3-4 Air Defense Artillery, 82nd 
Airborne Division.  He maintains that while participating in 
field exercises he and others were told to cover themselves 
with their ponchos when planes flew over and sprayed 
chemicals, which they referred to as "yellow rain."  

Non-Hodgkin's lymphoma is one of the statutorily-enumerated 
disorders which may be presumed to be related to herbicide 
exposure in service if manifest at any time after exposure 
during service in Vietnam.  38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. §§ 3.307(a)(6), 3.309(e), 3.313 (2004).  The 
presumption is limited to claimants who served in Vietnam 
during the Vietnam Era.  Exposure to herbicide agents by such 
veterans is presumed by law.  38 U.S.C.A. § 1116(a)(3) (West 
2002); 38 C.F.R. § 3.307(a)(6)(iii) (2004).  

Since the veteran did not serve in Vietnam the presumption of 
herbicide exposure is clearly not applicable in the present 
case.  However, the United States Court of Appeals for the 
Federal Circuit has held that where a claimant is not 
eligible for application of the presumption of service 
connection under the law, he is not precluded from 
establishing service connection with proof of direct 
causation, even though this route entails the difficult 
burden of tracing causation to a condition or event during 
service such as exposure to herbicides.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); see 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  

In this case, the only evidence of record that the yellow 
substance that the veteran reports as having been dropped by 
plane at Fort Bragg was Agent Orange is the veteran's own 
uncorroborated statement.  The veteran has provided no 
information as to the basis for his belief that he was 
exposed to Agent Orange other than to report that while on 
field maneuvers he was told to cover himself with a poncho 
when planes flew over and sprayed a chemical they called 
"yellow rain."  

However, the record contains no information documenting the 
use of herbicides at Fort Bragg and the veteran has provided 
no corroboration for his allegation.  There is no indication 
that the veteran was privy to any official information as to 
the nature of the substance or that he has the technical 
competence to identify it as Agent Orange.  As noted, the 
veteran served as a field wireman in the pay-grade E4 - 
clearly not a position where he would be knowledgeable 
regarding the Government's use of such a drastic, defoliation 
technique that was previously used in a war environment.  

In the absence of such information, an effort to document the 
claimed exposure at Fort Bragg is not warranted.  See 
38 U.S.C.A. § 5103A(a)(2); see also Wensch v. Principi, 15 
Vet App 362 (2001) (VA is not required to provide assistance 
if no reasonable possibility exists that such assistance 
would aid in substantiating the claim).  

With respect to radiation, the veteran contends that while 
working as a field wireman in service (MOS 36K2P), he was 
responsible for connecting microwave targeting systems to 
Vulcan anti-aircraft guns at Fort Bragg and Camp Lejeune, 
North Carolina, at Fort Bliss, Texas, and at White Sands, New 
Mexico, and that he was routinely exposed to microwave 
radiation which caused the non-Hodgkin's lymphoma.  

Non-Hodgkin's lymphoma is included among the statutorily-
enumerated diseases for which service connection is presumed 
under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) after 
exposure to ionizing radiation.  Non-Hodgkin's lymphoma also 
qualifies for consideration under the provisions of law 
defining "radiogenic diseases."  See 38 C.F.R. § 3.311 
(2004).  Claims involving radiogenic diseases are subject to 
regulatory provisions that establish procedures for obtaining 
dosage estimates and a medical opinion as to a nexus between 
exposure and the development of disease.  

However, a prerequisite for an award of service connection 
under either of these provisions is proof of exposure to 
ionizing radiation.  In the present case it is neither shown 
nor contended that the veteran was exposed to ionizing 
radiation during service, and entitlement is instead claimed 
on the basis of exposure to nonionizing microwave radiation.  
Therefore, there is no legal presumption that the veteran's 
non-Hodgkin's lymphoma is related to exposure to microwave 
radiation and the regulatory procedures for further 
development do not apply.  

It should be noted that the fact of exposure to nonionizing 
microwave radiation in service is not shown in the official 
documentation in the record on appeal, but even if exposure 
were shown, the veteran has presented no evidence of a 
medical nexus between such exposure and the postservice 
disease.  The fact that nonionizing radiation was omitted 
from the statutory and regulatory scheme for the provisions 
of benefits based on demonstrated radiation exposure in 
service reflects a determination, based on scientific 
studies, that a sufficient positive correlation between 
exposure to nonionizing radiation and the later development 
of non-Hodgkin's lymphoma and other disorders has not been 
medically established to an extent warranting the creation of 
a legal presumption.  This fact does not in itself preclude 
the granting of service connection in an individual case 
where the evidence so warrants.  See Combee, Id.  But in the 
absence of a presumption the burden of demonstrating a nexus 
to service falls on the veteran, and the Board must find that 
this difficult burden has not been satisfied in this case.  
The veteran was informed of the need to submit evidence of a 
medical nexus between non-Hodgkin's lymphoma and service but 
has not provided any such evidence.  

Accordingly, the Board finds that a preponderance of the 
evidence of record in this case is against a finding that 
non-Hodgkin's lymphoma was incurred in service or is in any 
way related to service.  Where a preponderance of the 
evidence is against a claim, the benefit of the doubt 
doctrine does not apply and the claim must be denied.  
38 U.S.C.A. § 5107 (West 2002); Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).  


ORDER

Service connection for non-Hodgkin's lymphoma is denied.  



	                        
____________________________________________
	Vito A. Clementi 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


